Case 8:19-cv-02922-MSS-AEP Document 50 Filed 07/22/20 Page 1 of 3 PageID 606




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

BRIAN RUBY, Individually, and on
behalf of all others similarly situated,

      Plaintiff,

v.                                                     Case No: 8:19-cv-2922-T-35AEP

UNITED SERVICES AUTOMOBILE
ASSOCIATION and CCC
INFORMATION SERVICES, INC.,

      Defendants.


                                           ORDER

      THIS CAUSE comes before the Court for consideration of the Motions to Compel

Appraisal and Dismiss the Complaint filed by Defendants United Services Automobile

Association (“USAA”), (Dkt. 26), and CCC Information Services, Inc. (“CCC”), (Dkt. 27);

CCC’s Motion to Stay Discovery Pending Resolution of its Motion to Dismiss and Compel

Appraisal and if Appraisal is Granted, (Dkt. 28); USAA’s Motion to Stay Discovery, (Dkt.

29); and the Response in opposition to Defendants’ Motions filed by Plaintiff, Brian Ruby.

(Dkt. 40) Upon consideration of all relevant filings, case law, and being otherwise fully

advised, the Court GRANTS IN PART and DENIES IN PART Defendants’ Motions.

      The Court has reviewed the Parties’ submissions and finds particularly persuasiv e

and informative Phillips v. Garrison Prop. & Cas., No. 2:19-cv-01727-JEO, 2020 U.S. Dist.

LEXIS 104094 (N.D. Ala. May 12, 2020), including the distinctions it draws as between

the Florida law-based case, Lopez v. Progressive Select Ins. Co., No. 0:18-cv-61844-

WPD, 2019 WL 7371823 (S.D. Fla. Mar. 15, 2019), report and recommendation adopted,

2019 WL 4731644 (S.D. Fla. May 14, 2019), and Alabama law-based cases and the
Case 8:19-cv-02922-MSS-AEP Document 50 Filed 07/22/20 Page 2 of 3 PageID 607




distinctions it draws between the rights and obligations of USAA versus CCC. Fully

advised, the Court GRANTS Defendants’ Motions to the extent they seek to compel

appraisal but DENIES Defendants’ Motions to the extent dismissal is sought. (Dkts. 26,

27) As to the Motions to Stay Discovery, the Court hereby GRANTS USAA’s Motion, (Dkt.

29); however, CCC’s Motion is DENIED. (Dkt. 28)

       USAA is correct that the appraisal process is not mandatory until and unless one

party invokes rights under the provision. (See Dkt. 1-1 at 33) Though neither party is

required to invoke appraisal, once one does, appraisal becomes mandatory. USAA

attached the BakerHostetler letter invoking the appraisal provision on behalf of USAA.

(Dkt. 26-2 at 5‒6) Accordingly, USAA has now invoked its rights thereunder; and thus,

the appraisal process must be undertaken. The Court declines to find waiver, estoppel or

impossibility on this record. USAA was not required to invoke appraisal until it was put on

notice of a dispute of the valuation. This lawsuit constituted that notice. Plaintiff’s assertion

that the appraisal process cannot be completed because the vehicle is no longer available

will need to be determined by the appraisers selected by the Parties. If two of the

appraisers agree that the absence of the vehicle precludes them from reaching a fair

appraisal, the matter may need to be revived in this Court—or not. That issue will be

addressed if and when it is presented.

       USAA is incorrect, however, that invoking and participating in the appraisal

process are conditions precedent to filing a lawsuit. Indeed, USAA relies on the lawsuit

as its basis to claim its first notice of the need to invoke the appraisal process, which

process it acknowledges did not become mandatory until one of the parties invoked it.

Plaintiff was not required to demand an appraisal before bringing suit. Had USAA not




                                               2
Case 8:19-cv-02922-MSS-AEP Document 50 Filed 07/22/20 Page 3 of 3 PageID 608




invoked the appraisal process, the matter could have proceeded in federal court in the

normal course. Plaintiff had complied with all of the policy provisions at the time he filed

the suit. It was not until USAA invoked its rights under the policy that the appraisal process

operated to interrupt this litigation.

       Consequently, the Court will STAY these proceedings until the appraisal process

is complete, either because an actual loss amount has been determined or the appraisers

conclude one cannot be reached because the car was sold by USAA for salvage,

apparently without objection from the Plaintiff, before either party invoked a demand for

appraisal. Notably, according to the insurance contract, any value that is found by the

appraisal process will be deemed binding. It is unclear, and the Court does not now

decide, what impact such a valuation determination might have on this case. The Parties

will be free to seek to revive the suit as between USAA and Plaintiff once that

determination is made, if that is appropriate under the law and pursuant to the contract of

insurance.

       As to CCC, there is no right to an appraisal, and its rights and obligations, liabilities

and defenses are not tied to such a process. Thus, the claims against it may proceed. If

the Parties consent to a stay of all parts of the action pending the completion of the

appraisal process, the Court will stay the entire case; otherwise, the case shall proceed

in the normal course against CCC.

       DONE and ORDERED in Tampa, Florida, this 22nd day of July, 2020.




Copies furnished to:
Counsel of Record
Any Unrepresented Person


                                               3
